Citation Nr: 0121685	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-15 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as neck pain.  

3.  Entitlement to service connection for a bilateral 
shoulder disorder.  

4.  Entitlement to service connection for a hyperopic 
astigmatism.  

5.  Entitlement to service connection for a gastrointestinal 
disorder, also claimed as dizziness/nausea.  

6.  Entitlement to service connection for a left foot rash.  



7.  Entitlement to a rating in excess of 10 percent for 
asthma.  

8.  Entitlement to a compensable rating for residuals of a 
fracture of the metacarpal (MC) joint, little finger, right 
hand.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The issue of entitlement to service connection for a left ear 
hearing loss was withdrawn by the veteran in an August 1999 
statement and will not be addressed in this decision.  

The following issues will be addressed in the remand: 
entitlement to service connection for residuals of a back 
injury, entitlement to service connection for a cervical 
spine disorder (claimed as neck pain), entitlement to service 
connection for a bilateral shoulder disorder, entitlement to 
a rating in excess of 10 percent for service-connected 
asthma, and entitlement to a compensable rating for residuals 
of a fracture of the MC joint, little finger, right hand.  



FINDINGS OF FACT

1.  The service medical records (SMRs) reflect that the 
veteran sustained a chemical injury to the left eye in 
service; follow-up treatment records show that his left eye 
injury resolved.

2.  The SMRs show that a hyperopic astigmatism was noted 
during service.

3.  At the time of the veteran's separation examination, no 
residuals of a chemical injury to the left eye were reported; 
a hyperopic astigmatism was not indicated; and his vision was 
20/20.

4.  Clinical records show that the veteran currently has 
refractive error of the eyes; specifically, upon eye 
examination in December 1998, it was noted that he had mild 
hyperopia in both eyes and an astigmatism in the left eye; 
his vision was corrected to 20/20, bilaterally.  

5.  The SMRs reflect that the veteran complained of 
gastrointestinal problems and dizziness and nausea on 
isolated occasions during service.

6.  No chronic gastrointestinal diagnosis, including 
gastritis, was noted upon separation examination or until 
several years after service when it was noted on VA 
outpatient treatment records, dated in 1999, that the veteran 
had a history of heartburn and gastroesophageal reflux (GERD) 
that was controlled with Tagamet and Maalox.  

7.  The SMRs reflect that the veteran was seen for corns on 
two toes of his left foot in 1984 and for a lesion of the 
left foot in June 1988 (a possible insect bite); at the time 
of separation, it was noted that the veteran had a left foot 
allergy or skin disease.  

8.  Postservice VA medical records from 1999 reflect that the 
veteran had a history of lichen simplex chronicum of the left 
dorsum of the left foot since 1987.


CONCLUSIONS OF LAW

1.  A hyperopic astigmatism (refractive error) is not a 
disease or injury within the legislation applicable to 
service connection.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

2.  The veteran does not have a gastrointestinal disorder, 
manifested by dizziness and nausea, as a result of his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).  

3.  The veteran has a skin disorder of the left foot, lichen 
simplex chronicum, that is of service origin.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475; 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been adequately fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  A review of the 
rating actions, statement of the case (SOC), and supplemental 
statements of the case (SSOCs) in the appellant's appeal 
reflects that all applicable laws and regulations and bases 
for the RO's determinations have been provided during the 
appeal process.  The Board concludes that the discussions in 
the rating decisions, SOC, and SSOCs informed the veteran of 
the information and evidence needed to substantiate the 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Neither the veteran or his representative has 
referenced any unobtained evidence that might aid this claim 
or that might be pertinent to the bases of the denial.  The 
RO requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and was asked to assist in 
obtaining the evidence.  

In the circumstances of this case, a remand as to these 
issues would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 530 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Factual Background

The veteran was examined for enlistment purposes, in June 
1984, and no pertinent abnormalities were indicated.  His 
vision was noted as 20/20.

The veteran was seen for corns to the 4th and 5th toes of the 
left foot in 1984.  They were debrided and treated with pads.

In August 1986, the veteran presented for treatment after 
oven cleaner splashed into his left eye.  The assessment was 
a chemical burn of the left eye.  Subsequently dated records 
show that the veteran was seen for follow-up treatment.  It 
was noted he had no complaints.  His vision was 20/20 on 
examination; his eye was clear; and his pupils were equal, 
round, and regular, and reactive to light and accommodation.  
No obvious defects were noted and the area of ulceration was 
noted as healed.  The assessment was a chemical burn to the 
left eye/resolved.  

In June 1988, the veteran was seen for a small lesion on his 
left foot.  Examination showed a small amount of redness on 
the top of the left foot.  There was full range of motion 
without pain.  A possible insect bite was noted and 
medications were prescribed.  

In late May 1990, the veteran initially presented for 
treatment, complaining of epigastric pain.  He said he had 
experienced mid to lower abdominal pain since eating Chinese 
food and beer.  He said he had no previous episodes.  Mild 
gastritis was assessed.  A day later, in June 1990, the 
veteran complained of weakness and dizziness.  On 
examination, his abdomen was soft, flat, and non-tender, with 
no organomegaly, guarding, or rebound.  He had normal bowel 
sounds and peristalsis.  The next day, the veteran reported 
that he had improved and medication, including Tagamet, was 
continued. 
 
In July 1990, the veteran was diagnosed as having a hyperopic 
astigmatism. 

In February 1991, the veteran presented with complaints of 
stomach cramps, nausea, and dizziness, among other things.  
Following an examination, he was assessed as having probable 
early viral syndrome. 

In May 1992, the veteran presented to the clinic with 
complaints of an upset stomach and vomiting.  Following an 
examination, he was diagnosed as having acute 
gastroenteritis.

The veteran was examined for separation purposes in May 1992, 
at which time his eyes and abdomen and viscera were normal.  
His vision was noted as 20/20.  On an associated medical 
history form, the veteran reported eye trouble and skin 
diseases of the left foot.  He did not report having any 
stomach, liver, or intestinal trouble.  With respect to the 
veteran's self-reported history of eye trouble, an examiner 
noted that the veteran had "weak eyesight," which was not 
considered disqualifying.  The examiner also indicated the 
veteran had an allergy or skin disease of the left foot. 

Post-service VA records from 1999 reflect that the veteran 
had a history of lichen simplex chronicum of the left dorsum 
of the left foot since 1987.  In October 1999, a 2 x 2 cm. 
slight thick/lichenified lesion of the left dorsum of the 
left foot was noted.  Additional VA records from 1999 show 
that the veteran had a history of heartburn and 
gastroesophageal reflux (GERD) that was controlled with 
Tagamet and Maalox.  

Upon eye examination in December 1998, it was noted that the 
veteran had mild hyperopia in both eyes and an astigmatism in 
the left eye; his vision was corrected to 20/20, bilaterally.  


Service Connection

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Service connection may be established for disease or injury 
resulting in disability incurred in or aggravated by active 
service.  Refractive error is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(a) 
and (c). 

Analysis

Hyperopic Astigmatism

By definition, an astigmatism is an unequal curvature of the 
refractive surfaces of the eye.  Hence, a point source of 
light cannot be brought to a point focus on the retina but is 
spread over a more or less diffuse area.  This results from 
the radius of curvature in one plane being longer or shorter 
than the radius at right angles to it.  See Dorland's 
Illustrated Medical Dictionary 151 (28th ed. 1994).  
Hyperopia is that error of refraction in which rays or light 
entering the eye parallel to the optic axis are brought to a 
focus behind the retina, as a result the eyeball being too 
short from the front to back; this condition is also called 
farsightedness.  See Dorland's Illustrated Medical Dictionary 
697 (28th ed. 1994).

It is noted that the veteran was diagnosed as having a 
hyperopic astigmatism in service.  However, a hyperopic 
astigmatism constitutes an error of refraction, which is not 
considered a disease or injury for which service connection 
may be granted.  38 C.F.R. § 3.303(c).  Consequently, the 
veteran's claim for service connection for a hyperopic 
astigmatism has no legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

(It is noted that the veteran did sustain a chemical burn to 
the left eye, during service, in August 1986.  According to 
the veteran's service medical records, follow-up treatment 
shows that his eye condition resolved.  There is no evidence 
that the veteran suffers any current residuals of his left 
eye injury.  As such, this matter need not further be 
discussed.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).)  

A Gastrointestinal Disorder, Also Claimed as Dizziness/Nausea

In this case, the veteran has contended that he suffers from 
a gastrointestinal disorder, claimed as dizziness and nausea, 
and that this was incurred during service.  As noted above, 
to establish service connection, the veteran must submit 
medical evidence that reflects a current disability as well 
as evidence relating a claimed disorder to active service.  
Following a review of the evidence and applicable 
regulations, the Board finds that the preponderance of the 
evidence of record is against service connection.  

The veteran's SMRs reflect that he complained of 
gastrointestinal problems on isolated occasions in May and 
June 1990, February 1991, and in May 1991.  He was diagnosed 
with mild gastritis in 1990, with probable early viral 
syndrome in 1991, and acute gastroenteritis in 1992.  
According to the record, the veteran's gastrointestinal 
problems appear to have been acute and transitory, each time 
resolving without residual disability.  It is notable that no 
chronic gastrointestinal diagnosis was noted upon separation 
examination in May 1992.  It was not until many years after 
service when it was noted on VA outpatient treatment records 
in 1999 that the veteran had a history of heartburn and 
gastroesophageal reflux (GERD).  

Furthermore, none of the evidence reflects a competent 
medical opinion which relates the veteran's current 
gastrointestinal complaints, or other disability associated 
with this claimed disorder, to his military career.

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Where the disorder is 
of a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id.  In this instance, as noted 
above, SMRs document isolated episodes of gastrointestinal 
treatment.  It is several years after service, however, 
before additional gastrointestinal diagnoses are reported.  
Further, there is a lack of competent medical evidence 
linking the veteran's current complaints to service.  The 
Court has held that, "because [the veteran] is not competent 
to testify that the condition he is diagnosed with presently 
is the same as any condition he suffered while in service and 
since separation, section 3.303(b) cannot serve to assist him 
in [his] claim."  Clyburn v. West, 12 Vet. App. 296, 301 
(1999).

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet. App. at 496.  Here again, as noted above, the veteran 
was treated during service for gastrointestinal complaints on 
isolated occasions, but it was several years after service 
before additional clinical evidence of a gastrointestinal 
disorder is noted.  The record simply does not include 
competent medical evidence, i.e., a medical opinion, relating 
any current gastrointestinal problems, dizziness, or nausea 
to service. 

Under the circumstances described above, the Board thus 
concludes that, given the lack of evidence of a current 
disability associated with the veteran's inservice gastritis, 
gastroenteritis, or viral syndrome, or competent medical 
nexus evidence linking the veteran's current GERD to service, 
that the veteran has not satisfied the legal requirements to 
establish service connection.  The preponderance of the 
evidence is against the claim.

While we do not doubt the sincerity of the veteran's 
contentions as to this issue, he does not meet the burden of 
presenting evidence to prove service connection because, as a 
lay person, he is not competent to offer medical opinions.  
See, e.g., Routen v. Brown, supra.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a gastrointestinal disorder.  In this respect, the 
veteran would need to present competent medical evidence of a 
current disability, and evidence that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service." 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475. 114 Stat. 2086 (2000).  38 C.F.R. § 3.303 
(2000).  



A Left Foot Skin Disorder

As noted above, the veteran was seen during service for left 
foot corns and a lesion in 1988.  While there is no record of 
additional treatment for corns during service or thereafter, 
the Board notes that it was reported at the time of the 
veteran's separation from service that he had a left foot 
allergy or skin disease.  Additionally, it was noted that 
when the veteran was diagnosed with lichen simplex chronicum 
of the left foot in 1999, and it was pointed out that he had 
this problem since 1987 (during service). 

Given the in-service and post-service medical evidence of a 
skin disability of the left foot, along with the veteran's 
credible assertions of having experienced skin problems since 
service, it is the Board's determination that the evidence is 
adequate to show that his current left foot skin disability 
(lichen simplex chronicum) is of service origin and service 
connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a hyperopic astigmatism 
is denied.  

Entitlement to service connection for a gastrointestinal 
disorder, claimed as dizziness and nausea, is denied.  

Entitlement to service connection for a rash of the left foot 
is granted.  



REMAND

Service Connection for Back, Neck and Bilateral Shoulder 
Disorders

As to the issues of entitlement to service connection for 
back, neck, and bilateral shoulder disorders, the Board notes 
that the veteran's SMRs reflect that he was seen on numerous 
occasions for complaints associated with these joints.  At 
the time of his separation examination in May 1992, the 
veteran reported a medical history that included swollen or 
painful joints and a painful or "trick" shoulder or elbow.  
Specifically, a history of pain in the left scapula was 
noted.  No chronic orthopedic diagnoses were made, however.  

Post-service private and VA clinical records reflect that the 
veteran continued to report multiple joint pain.  It was 
noted on more than one occasion on VA records that the 
veteran had a history of gout.  Private records also reflect 
that the veteran was in a pedestrian/car accident in January 
1999.  He reported pain in the cervical, thoracic, and lumbar 
spine and trapezius musculature after this accident.  A 
myloligamentous strain of the cervical spine and trapezius 
musculature, as a result of this accident, were diagnosed.  
Also diagnosed were a myoligamentous strain of the thoracic 
spine (by history) and a myloligamentous strain of the lumbar 
spine, (in 1989, with aggravation due to the January 1999 
injury).  In September 1999, bursitis of the right shoulder 
was noted by a VA physician.  A history of gout was again 
mentioned.  

In light of the aforementioned, the Board is of the opinion 
that additional development and/or clarification is necessary 
prior to appellate review of these claims for service 
connection.  Specifically, the veteran was treated during 
service for complaints in the back, neck and shoulders and 
post service records include ongoing complaints associated 
with these areas, both before and after his January 1999 
automobile accident.  Gout is also indicated.  


Increased Rating for Asthma

The veteran's service-connected asthma is manifested by a 
need for medication (steroid inhaler) to control his 
asthmatic attacks.  On pulmonary function testing (PFT) in 
December 1998, forced expiratory volume (FEV) to forced vital 
capacity (FVC) was 78.9 percent.  In December 1999, the 
veteran said that he was much improved since his last visit 
to the clinic with the increase in his steroid inhaler which 
he used on average about once per day and with exercise or 
exertion.  Asthma was described as "well controlled."  

The rating criteria for Diagnostic Code 6602 indicates that a 
10 percent evaluation is warranted where PFT show FEV- 1 of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; intermittent inhalation or oral bronchodilator 
therapy.  A 30 percent evaluation is warranted for FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or daily inhalation or oral bronchodilator therapy, 
or; inhalational anti-inflammatory medication.  In order to 
warrant a 60 percent evaluation, the PFT must show FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board has determined that a contemporaneous examination 
is necessary to better determine the current severity of 
service-connected asthma.  The current clinical findings 
variously reflect manifestations under both the 10 and 30 
percent criteria.  

Increased Rating for Residuals of Fractured MC Joint, Little 
Finger, Right Hand

As to the claim for a compensable rating for residuals of the 
right little finger, the Board notes that the most recent 
clinical findings are provided by a VA examination which was 
conducted in August 1993, eight years ago.  At that time, the 
examiner noted that there was no functional loss of the hand.  
There was significant loss of grip strength, however.  Post-
traumatic changes in the finger were seen upon X-ray studies.  
It is the Board's conclusion that a contemporaneous 
examination is also necessary in regard to this claim.  

Finally, as mentioned before, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the aforementioned development necessary as to 
each of these issues, and because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, for these reasons, and the others outlined above, 
a remand is required.  Accordingly, the case as to these 
issues is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claims that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The veteran shoulder then be afforded 
a VA orthopedic examination to determine 
the exact nature and etiology of any 
current back, neck, and shoulder 
disorders, to include gout and/or 
bursitis, as well as the current severity 
of hi right finger disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination. 

With regard to the back, neck and 
shoulder service connection claims: the 
physician should specifically comment as 
to what back, neck and shoulder disorders 
are currently manifested, to include 
whether the veteran currently suffers 
from chronic gout and/or gouty arthritis, 
and, if so, whether it is as likely as 
not that any disability had its origin as 
the result of some incident or incidents 
of the veteran's period of active 
military service.  Any opinions expressed 
must be accompanied by a complete 
rationale.  

With regard to the right finger service 
connection claim:  the examiner should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or when the little finger of 
the right hand is used repeatedly over a 
period of time.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion or favorable or 
unfavorable ankylosis due to any 
weakness, excess fatigability, or 
incoordination.  The examiner should also 
offer an opinion as to whether, 
considering all the symptoms associated 
with the right little finger, the overall 
disability is comparable to extremely 
unfavorable ankylosis or amputation of 
the finger.

3.  The veteran should also be scheduled 
for an appropriate VA examination to 
determine the current severity of 
service-connected asthma.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed.  Any 
necessary tests or studies, including 
pulmonary function tests, should be 
conducted, and the examiner should review 
the results prior to completion of the 
report.  The examiner must provide a 
complete rationale for all conclusions 
and opinions.  The examination report 
must include a detailed account of all 
manifestations of bronchial asthma found 
to be present.  The examiner should 
further report the percent predicted of 
FEV-1 and FEV-1/FVC.  The examiner should 
state whether daily inhalational or oral 
bronchodilator therapy is required; 
whether inhalational anti-inflammatory 
medication is required; whether at least 
monthly visits to a physician for care of 
exacerbations is required; whether 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids are required; whether the 
veteran suffers one or more attacks of 
bronchial asthma per week with episodes 
of respiratory failure; or requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications.  See 38 C.F.R. § 
4.97, Diagnostic Code 6602.  Any 
indications that the veteran's complaints 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the 
examination report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
on appeal, on the basis of all pertinent 
evidence of record and legal authority, 
specifically to include that cited to 
above.  Additionally, as to increased 
ratings issues, the RO shoulder consider 
whether the criteria for extra- schedular 
evaluation, pursuant to 38 C.F.R. § 
3.321, are met.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

7.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a SSOC 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals



 



